DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 9 – 12, and new claims 20 -21, in the reply filed on 6/24/22 is acknowledged.  
The traversal is on the ground(s) that the International search report recites that the applied references do not disclose all the essential features of the method of the present claim 1, and that therefore there is unity of invention with claims 13-16.
This is not found persuasive because the common technical feature of the present groups is known in the art, as discussed below regarding the 35USC 103 rejection.
The requirement is still deemed proper and is therefore made FINAL.
Having said that, note however that if/when Group I is found to be in condition for allowance, the withdrawn groups can be examined for rejoinder if they depend from Group I.

Newly submitted claims 17 – 19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original claim 10 enumerates the dehalogenating agent as one from a group consisting of charcoals, bio charcoals, pyrogenic char, POMs and sands. Newly submitted claims 17 – 19 enumerates different dehalogenating agents that are not part of the original group, including a tungsten-silicon complex, amine, ether, magnesium chips, and a metal in an amine and glycol.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17 – 19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 9 is objected to because of the following informalities:  
In the list of additives in step (vii), the claim recites (co)polymerizing reactive gases and liquids, which can be mistaken for a process. However, the list of additives is not a process. The additive can be changed to either (co)polymerized reactive gases and liquids or (co)polymerizable reactive gases and liquids, depending on what Applicant means to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 – 12, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, line 2, recites “disposable waste of non-mixed and mixed,” but the claim is missing a noun to describe what is non-mixed and mixed. If Applicant means to recite a non-mixed and mixed disposable waste, it should be recited as such.
Claim 9, lines 3-4 and 6, recites that the plastic laminate can be contaminated with either persistent organic contaminants “and/or” can contain organic halogen compounds. Since the contamination does not need to be halogenated (persistent organic contaminant is not necessarily contaminated with halogen), it is unclear what role a dehalogenating agent would have in such case.
Steps (v) and (vi) in claim 9 are confusing since they recite that the washed and non-washed products are checked for contamination and that somehow the water-soluble halogen product is washed and then jettisoned, but it is unclear how only the water soluble halogen product is washed and how the clean product that is free of halogen doesn’t get wet or how they are separated before the halogen product is washed and jettisoned away from the clean product. 
Step (vi) also recites that dried washed products are checked to see if they still contain contaminants. However, it seems that the washed product is the halogen containing water-soluble product from step (v), and this product is obviously full of contaminants.
The remaining claims are rejected since they depend from rejected claim 9.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites that the amount of contaminants or halogen compounds are below the limits of detection of “customary and known detection methods”. The specification does not give any explanation and gives no limit as to what comprises customary and known detection methods. The inventor needs to have possession of the invention as claimed in view of the disclosure of the application on the date it is filed. Not only there are no examples of customary and known detection methods, new detection systems can also be invented in the future which would also not be supported in the specification.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 – 12 and 20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over BOLSING (US 2005/0256359) in view of SAITO et al (JP 3305993, using  the Office’s translation).
Claims 9 – 12: BOLSING discloses (see entire document) a mechanochemical method to degrade or detoxify toxic halogenated compounds as such (i.e., neat compounds) or from liquids or solids containing toxic halogenated compounds such as PCBs in solids, in combustion residue, in soil, in industrial byproducts or in industrial waste (abstract, [0016], [0017], [0030], claim 19) [wherein the solid waste reads on the claimed mixed and non-mixed waste].
The process comprises milling the contaminated material in a ball mill to become a highly reactive finely dispersed, pulverulent preparation in the form of a coherent mass ([0018], [0019], claim 3) [reading on the claimed shredding and milling in a mill that contains milling balls].
BOLSING further discloses that plastics can also be added to the contaminated compounds in the milling process ([0024]) and in combination with polyethers which allows for easy degradation of toxic compounds ([0028]  [reading on the claimed plastics and mixed waste].
Non-toxic organic matter, namely charcoal, is added to the milling ([0024]) [reading on the claimed dehalogenation agent of claim 9 and charcoal as the dehalogenation agent of claim 10].
Additional additives are added to the milling step, such as paraffins/waxes, sawdust, oxygen, fatty acids, long-chain amines and alcohols, reaction promoters, alkali hydroxide, iron, aluminum, grinding aids, polyethylene glycol, peroxides, gas, etc. ([0024], [0026], [0029], claims 4-11) [reading on the claimed additive].
The rate of dehalogenation is disclosed in examples to be at 99.8%, 99.1%, 99.9% and 99.9% (examples 2-5) [reading on the claimed at least 99% free from contaminants and halogen compounds of claim 9, 99.5% of claim 11, and the claimed below limits of detection by customary and known detection methods since BOLSING’s percentages read on the claimed percentages].
BOLSING discloses milling toxic halogenated compounds comprising solids such as plastics, polyethers, industrial waste, etc. with charcoal as the dehalogenating agent to dehalogenate the toxic compounds, and further discloses that the process can be suppressed by chilling in order to control how much degradation is desired ([0023], [0029]), but is silent about separating decontaminated products from halogen products and checking said products for leftover contaminants. However: 
SAITO discloses (see entire document) a process to dechlorinate polyvinyl chloride (PVC) from waste PVC molded products (claims 1-2, [0001]) [reading on the claimed mixed and non-mixed waste, and plastics] by milling the molded products with a dehalogenating agent [reading on the claimed dehalogenating agent of claim 9] selected from powders of calcium oxide, calcium hydroxide, zinc oxide or sodium hydroxide ([0004], [0006], [0008]), allowing the mixture to sit or a predetermined period of time, followed by water washing and filtration ([0004]) [reading on the claimed washing with aqueous solvent and separating the products].
SATO discloses that the milling causes physiochemical changes to the solids which promotes chemical changes ([0005]).
The solid residue can be reused as a hydrocarbon resinous material and the water soluble material can be reused as a stable organic chloride ([0006]), wherein, advantageously, such separation of the halogen-free product and the halogenated product solves environmental problems and makes effective use of the products ([0003], [0017]).
SATO discloses checking the resulting products by x-ray diffraction and FT-IR and comparing with pre-processed products [reading on the claimed checking of the products].
SATO discloses that dechlorination increases with milling time and is dependent on the dehalogenation agent used, reaching, for example, 90% in 8 hours when CaO or NaOH is used ([0009]-[0016], figures).
It would have been obvious to one of ordinary skill in the art to have washed and separated BOLSING’s products and checked for leftover contamination of the products as taught by SATO as a matter of choice if one wants to reuse both unhalogenated and halogenated products since BOLSING discloses that one can suppress how much is degraded by chilling the milled waste and additive mixture and SATO discloses that, advantageously, such separation of the halogen-free product and the halogenated product solves environmental problems and makes effective use of the products with the solid residue being reused as a hydrocarbon resinous material and the water soluble material being reused as a stable organic chloride, wherein both BOLSING and SATO are concerned with the same field of endeavor of dehalogenating contaminated products by milling the contaminated product with a dehalogenating agent such as alkali hydroxide.
Claims 20-21: BOLSING discloses that the contamination is PCB [as claimed] and discloses solids in general containing toxic halogenated compounds such as PCBs found in solids, in combustion residue, in soil, in industrial byproducts or in industrial waste, and discloses plastics in general, including polyethers, but is silent regarding any particular type of plastics or polyethers. However, since BOLSING discloses solids and plastics  in general, it indicates that BOLSING is open to any plastic or solid with no preferred embodiment. Accordingly, it would have been obvious to one of ordinary skill in the art to have performed BOLSING’s process with any waste product that contains halogenated  compounds for the same purpose of dehalogenating the product, and have thus arrived at performing the dehalogenating process with the specific claimed polymers with reasonable expectation of success.

Claims 9 – 12 and 20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over SAITO et al (JP 3305993, using  the Office’s translation) in view of BOLSING (US 2005/0256359).
SAITO’s and BOLSING’s disclosures are discussed above and are incorporated herein by reference.
Claims 9 – 12: SAITO fails teach to add an additive as per claim 9 and fails to teach charcoal as the dehalogenating agent as per claim 10. However, it would have been obvious to one of ordinary skill in the art to have added an additive to SAITO’s process as taught by BOLSING since BOLSING discloses that the additives, such as charcoal, polyethylene glycol, gas, oxygen, etc. are added in order to help the process in case there is insufficient amount of the halogenated material to generate heat for the dehalogenation process, and it would have been obvious to one of ordinary skill in the art to have added BOLSING’s charcoal to SAITO’s process for cumulative results since both BOLSING and SAITO disclose alkali hydroxide as a dehalogenating agent  and BOLSING further discloses charcoal for the same use as a dehalogenating agent, thus showing their  interchangeability, and discloses that more than one additive can be added, wherein both BOLSING and SATO are concerned with the same field of endeavor of dehalogenating contaminated products by milling the contaminated product with a dehalogenating agent such as alkali hydroxide.
SAITO discloses that dechlorination increases with milling time and is dependent on the dehalogenation agent used, reaching, for example, 90% in 8 hours when CaO or NaOH is used ([0009]-[0016], figures). It would have been obvious to one of ordinary skill in the art to have reached the claimed 99% and 99.5% and the claimed below the limits of detection, through routine experimentation, by varying the milling time or dehalogenation agent used with the motivation that SAITO discloses that dehalogenation increases with milling time and is dependent on the dehalogenation agent used; and it would have been obvious to one of ordinary skill in the art to have additionally used BOLSING’s charcoal and additives as the dehalogenation agents since SAITO discloses that the dehalogenation is dependent on the dehalogenation agent used and have thus arrived at the claimed dehalogenation percentages, wherein both BOLSING and SATO are concerned with the same field of endeavor of dehalogenating contaminated products by milling the contaminated product with a dehalogenating agent including alkali hydroxide.
Claims 20 – 21: SAITO in view of BOLSING is silent regarding any particular type of polymers. However, it would have been obvious to one of ordinary skill in the art to have performed SAITO’s process with any waste product that contains halogenated  compounds for the same purpose of dehalogenating the product, especially in view of BOLSING who is open to perform the dehalogenating process any plastic or solid, wherein both BOLSING and SATO are concerned with the same field of endeavor of dehalogenating contaminated products by milling the contaminated product with a dehalogenating agent such as alkali hydroxide, and have thus arrived at performing the dehalogenating process with the specific claimed polymers with reasonable expectation of success. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765